Exhibit 10.2

 

EXECUTION VERSION

 

AMENDED AND RESTATED REVOLVING LOAN NOTE

 

 

$44,500,000

July 30,2010

 

First Amendment and Restatement November 15,2010

 

("Effective Date")

 

 

For value received, the undersigned, INDUSTRIAL SERVICES OF AMERICA, INC., a
Florida corporation ("ISA") ISA INDIANA, INC., an Indiana corporation ("ISA
Indiana"), and each of the other Persons that become a Borrower under the Credit
Agreement after the Closing Date (such Persons, together with ISA and ISA
Indiana, are each a "Borrower" and, collectively, "Borrowers"), hereby jointly
and severally promise to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation ("Lender"), the principal sum of FORTY-FOUR MILLION FIVE HUNDRED
THOUSAND AND 00/100 DOLLARS ($44,500,000), or such lesser amount as shall equal
the aggregate unpaid and outstanding principal amount of the Revolving Loans
made by Lender to Borrowers under the Credit Agreement dated as of July 30,
2010, as amended by the First Amendment to Credit Agreement dated of even date
herewith (as the same may be hereafter amended, supplemented or restated from
time to time, the "Credit Agreement") by and among Borrowers, the Persons party
thereto as "Lenders" (including, without limitation, Lender), and Fifth Third
Bank, as Agent and LC Issuer, in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Revolving Loan, in like money and funds, for the period
commencing on the date of this Revolving Loan Note (this "Note") until such
Indebtedness evidenced by this Note shall be paid in full, at the rates per
annum and on the dates and at the offices provided in the Credit Agreement. The
entire unpaid principal balance of this Note, together with all accrued but
unpaid interest, shall, if not sooner paid or required to be paid pursuant to
the Credit Agreement, be due and payable on July 31, 2013.

 

This Note is one of the Revolving Loan Notes referred to in the Credit Agreement
and is entitled to the benefits and security, and is subject to the terms and
conditions, of the Credit Agreement, including, without limitation, acceleration
upon the terms provided therein and in the other Loan Documents. All capitalized
terms used herein which are defined in the Credit Agreement and not otherwise
defined herein shall have the meanings given in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for voluntary and mandatory
prepayments of Loans upon the . terms and conditions specified therein. This
Note is subject to voluntary prepayment, in full or in part, in accordance with,
and subject to the terms of, the Credit Agreement.

 

If, at any time, the rate of interest contracted for, and computed in the manner
provided, in the Credit Agreement ("Applicable Rate"), together with all fees
and charges as provided for in the Credit Agreement or in any other Loan
Document (collectively, the "Charges"), which are treated as interest under
applicable law, exceeds the maximum lawful rate (the "Maximum Rate") allowed
under applicable law, it is agreed that such contracting for, charging or
receiving of such excess amount was an accidental and bona fide error and the
provisions of this paragraph will govern and control. The rate of interest
payable under the Credit Agreement and this Note, together with all Charges,
shall be limited to the Maximum Rate; provided, however, that any subsequent
reduction in the Daily LIBOR-Based Rate or the LIBOR Tranche-Based Rate (or in
the interest rate equal to the Prime Rate plus the Applicable Prime Rate Margin
in the event LIBOR Rate Loans are no longer permitted or available under the
Credit Agreement) shall not reduce the Applicable Rate below the Maximum Rate
until the total amount of interest earned under the Credit Agreement and this
Note, together with all Charges, equals the total amount of interest which would
have accrued at the Applicable Rate if the Applicable Rate had at all times been
in effect. If any payment hereunder, for any reason, results in Borrowers having
paid interest in excess of that permitted by applicable law, then all excess
amounts theretofore collected by Lender shall be credited on the principal
balance of the Obligations (or, if all sums owing hereunder have been paid in
full, refunded to Borrowers), and the amounts thereafter collectible hereunder
shall immediately be deemed reduced, without the necessity of the execution of
any new document, so as to comply with applicable law and permit the recovery of
the West amount otherwise called for hereunder.

 

Borrowers hereby agree to pay all costs of collection, including, without
limitation, Attorneys' Fees, if this Note is not paid when due, whether or not
legal proceedings are commenced.

 

All of the obligations of Borrowers hereunder are joint, several and primary. No
Borrower shall be, or be deemed to be, an accommodation party with respect to
this Note.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived. This Note is issued, not as a refinancing or refunding of or
payment toward, but as a continuation of, the Obligations of Borrowers to Lender
pursuant to that certain Revolving Loan Note dated as of July 30, 2010 in the
principal amount of $40,000,000 (the "Prior Note"), together with any and all
additional Revolving Loans incurred under this Note. Accordingly, this Note
shall not be construed as a novation or extinguishment of the Obligations
arising under the Prior Note, and its issuance shall not affect the priority of
any Lien granted in connection with the Prior Note. Interest accrued under the
Prior Note prior to the Effective Date remains accrued and unpaid under this
Note and does not constitute any part of the principal amount of the
Indebtedness evidenced hereby. All Revolving Loans created or existing under,
pursuant to, as a result of, or arising out of, the Prior Note shall, together
with any and all additional Revolving Loans incurred under this Note, continue
in existence under this Note, which Obligations Borrowers acknowledge, reaffirm,
and confirm to Lender. The Indebtedness evidenced by this Note will continue to
be secured by all of the collateral and other security granted to Lender under
the Prior Note and the other Loan Documents.

 

THIS NOTE HAS BEEN DELIVERED AND ACCEPTED AT AND SHALL BE DEEMED TO HAVE BEEN
MADE AT CINCINNATI, OHIO. THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF OHIO (WITHOUT REFERENCE TO OHIO CONFLICTS OF LAW PRINCIPLES).

 

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR AGENT AND LENDERS TO ENTER INTO THE
CREDIT AGREEMENT AND EXTEND CREDIT TO BORROWERS, BORROWERS, AGENT AND LENDERS
AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
NOTE, ITS VALIDITY OR PERFORMANCE, AND WITHOUT LIMITATION ON THE ABILITY OF
AGENT OR ANY LENDER, OR ITS RESPECTIVE SUCCESSORS AND ASSIGNS, TO EXERCISE ALL
RIGHTS AS TO THE LOAN COLLATERAL AND TO INITIATE. AND PROSECUTE IN ANY
APPLICABLE JURISDICTION ACTIONS RELATED TO REPAYMENT OF THE OBLIGATIONS, SHALL
BE INITIATED AND PROSECUTED AS TO BORROWERS, AGENT AND LENDERS AND THEIR
SUCCESSORS AND ASSIGNS AT CINCINNATI, OHIO. AGENT, LENDERS AND BORROWERS EACH
CONSENT TO AND SUBMIT TO THE EXERCISE OF JURISDICTION OVER THEIR RESPECTIVE
PERSONS BY ANY COURT SITUATED AT CINCINNATI, OHIO HAVING JURISDICTION OVER THE
SUBJECT MATTER, AND EACH CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY
CERTIFIED MAIL DIRECTED TO BORROWERS, AGENT AND LENDERS AT THEIR RESPECTIVE
ADDRESSES SET FORTH IN SECTION 12.2 OF THE CREDIT AGREEMENT OR AS OTHERWISE
PROVIDED UNDER THE LAWS OF THE STATE OF OHIO. EACH BORROWER WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION. TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.

 

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR AGENT AND LENDERS TO ENTER INTO THE
CREDIT AGREEMENT AND EXTEND CREDIT TO BORROWERS, BORROWERS, AGENT AND LENDERS
EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING
IN . RESPECT OF OR ARISING OUT OF THIS NOTE OR THE CONDUCT OF THE RELATIONSHIP
AMONG AGENT, LENDERS AND BORROWERS.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, Borrowers, intending to be legally bound, have caused this
Note to be executed and delivered by its duly authorized officer as of the day
and year and at the place set forth above.

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

By:

/s/ Alan Schroering

 

 

Alan Schroering, Chief Financial Officer

 

 

 

 

ISA INDIANA, INC.

 

 

 

 

By:

/s/ Alan Schroering

 

 

Alan Schroering, Chief Financial Officer

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------